 

Exhibit 10.2
 
INDEPENDENT CONTRACTOR AGREEMENT
 
 THIS AGREEMENT made this 3rd day of May, 2010 by and between Black Hills
Corporation Inc, a South Dakota corporation, (hereinafter “Company”), and Lone
Mountain Investments, Inc., a Texas corporation (hereinafter “Contractor”).
 
RECITALS
 
WHEREAS, Company is a holding company for diversified energy business, one of
which is its indirect subsidiary, Black Hills Exploration and Production, Inc.
(hereinafter “BHEP”), an oil and gas exploration and development company
headquartered in Denver, Colorado; in the conduct of that business, Company
desires to engage Contractor to evaluate the performance, operations, assets,
leadership requirements, and strategic potential of BHEP;
 
WHEREAS, Contractor engages in the business of evaluating oil and gas
development companies, and their operating assets;
 
WHEREAS, John B. Vering, (hereinafter “Vering”) currently an independent member
of the Board of Directors of Company, is the Managing Director of Contractor;
and
 
WHEREAS, Contractor agrees to perform services for Company under the terms and
conditions set forth in this contract.
 
NOW, THEREFORE, in consideration of the following mutual promises, it is agreed
by and between Company and Contractor as follows:
 
AGREEMENT
 
ARTICLE 1. SCOPE OF WORK
 
The Contractor, in consideration of Company's promises hereinafter made,
promises to perform services on behalf of Company and BHEP: to review and
recommend improvements to the strategic plan for BHEP to maximize the business'
contribution to shareholder value; while doing so, Contractor will recommend and
begin implementation of improved processes for development of the assets,
operations and performance of BHEP, and to assess and recommend the long-term
leadership requirements of the business unit. Contractor shall provide
consultation services customarily performed in the oil and gas exploration and
development industry for undertakings of similar character, scope and magnitude
(“Services”). In the performance of Services, the location, nature of work and
the hours Contractor expends or devotes on any given day will be entirely within
Contractor's control. In order for Contractor to have requisite access to the
assets, operations, personnel and strategic or other business information of
BHEP, the following shall occur for the term of this Agreement:

Page 1 of 5

--------------------------------------------------------------------------------

 

 
a. 
Interim President and General Manager: Currently, the principal operating
leadership position of BHEP is vacant. John B. Vering, Managing Director of
Contractor shall be named and assume responsibilities as the Interim President
and General Manager of BHEP. In this capacity, among other responsibilities,
Contractor shall assume acting and interim responsibility and authority for
leading the day-to-day operations of BHEP, and shall report directly to David R.
Emery, the Chairman and Chief Executive Officer of Company. In so serving,
Vering shall not be considered an employee of Company, or accorded any benefits
as such, including but not limited to workers compensation benefits. Among other
duties stated herein, Contractor shall provide its recommendations relating to
the experience and skills required on the part of any business unit leader hired
as a full-time replacement to fill the current leadership vacancy.
 
b. 
Board of Director Status: Vering shall remain a member of the Board of Directors
of Company, but shall resign from membership on Board Committees during the term
of this Agreement. In addition, Vering shall not attend or participate in
executive sessions of independent directors, or engage in other activities
reserved for independent directors under the Governance Guidelines of Company,
under applicable laws or regulations, or under Listing Standards of the New York
Stock Exchange. Vering shall not receive cash compensation as a Director of
Company, but does qualify and shall continue to receive compensation pursuant to
the Outside Director Stock-Based Compensation Plan of the Company.
 
c. 
Company Policies and Applicable Law: All work performed by or on behalf of
Contractor shall comply with Company's policies, including but not limited to
its Code of Business Conduct, as well as with applicable state or federal laws
or regulations.
 
ARTICLE 2. COMPENSATION
 
 In consideration for the performance of the Services, Company agrees to pay to
Contractor the following:
 
a. 
The sum of Forty-Two Thousand Dollars ($42,000.00) per month, payable on the
first day on each month in which Services are performed.
b. 
Company agrees to pay Contractor's reasonable costs and expenses, including but
not limited to temporary living arrangements, necessary business or travel
expenses, and other expenses customarily incurred by Contractor, its agents or
employees. Contractor shall submit its invoice for reimbursable expenses on the
first day of each month. Company agrees to pay approved expenses within ten (10)
days of receipt of the invoice.

Page 2 of 5

--------------------------------------------------------------------------------

 

c. 
Upon the termination of this Agreement, and in the sole discretion of Company's
Independent Board of Directors, Contractor shall be eligible to receive a
project completion bonus in an amount not to exceed One Hundred Fifty Thousand
Dollars ($150,000.00), based upon achievement of predetermined contract
performance objectives.
d. 
Contractor shall be responsible for payment of all state and federal income tax
or other taxes applicable to sums paid to Contractor pursuant to this Agreement.
 
ARTICLE 3. AGREEMENT EXPIRATION
 
 The parties contemplate that performance of Services under this Agreement could
require approximately fifteen (15) months to complete. Accordingly, unless
sooner terminated, this Agreement shall expire on July 31, 2011, unless the
parties agree in writing to extend the term of this Agreement for the sole
purpose of completing interim Services.
 
ARTICLE 4. TERMINATION OF AGREEMENT
 
 This Agreement may be terminated by either party at any time, for any reason,
or for no reason. In the event of termination without breach by either party,
Company shall pay Contractor all monthly compensation and reimbursable expenses
incurred through the date of termination. Contractor shall thereafter resume his
status as an independent director of Company.
 
 Any breach of the terms and conditions of this Agreement by the Contractor
shall, unless waived by the Company in writing, constitute a default by the
Contractor and the Company shall thereafter have no obligation to the
Contractor. In such event, Company may cancel any previous award of restricted
stock units to Contractor made pursuant to this Agreement, and pursue any other
legal remedy available to it. The parties agree that in order to maintain
effective governance of the Company by its Board of Directors, in the event this
Agreement is terminated by Company for cause, including but not limited to a
breach of this Agreement by Contractor, all as determined in the sole discretion
of Company, Contractor shall immediately resign his position as a director of
Company.
 
ARTICLE 5. CONTRACTOR'S ACCOUNTING RECORDS
 
 Records evidencing Contractor's reimbursable expenses pertaining to this
Agreement shall be maintained on a generally recognized accounting basis and
shall be available for review and audit by the Company at mutually convenient
times and extending to three (3) years after final payment under this Agreement.
 

Page 3 of 5

--------------------------------------------------------------------------------

 

ARTICLE 6. ASSIGNMENT OF AGREEMENT NOT PERMITTED
 
 The Contractor may not assign its performance of this Agreement, in whole or in
part, without the prior written consent of the Company. Except as expressly
provided to the contrary, the provisions of this Agreement are for the benefit
of the parties solely and not for the benefit of any other person, persons, or
legal entities.
 
ARTICLE 7. MISCELLANEOUS PROVISIONS
 
A. INDEMNIFICATION. The Contractor shall indemnify and save and hold harmless
the Company, its subsidiaries, including BHEP, and their respective officers,
employees and agents, against any and all claims including, but not limited to,
suits, actions, damages, liability and court awards including costs, expenses
and attorneys fees incurred on account of injuries or damages sustained by any
person, persons or property caused in whole or in part by the Contractor or his
employees, subcontractors, agents or assigns, or as a result of any neglect or
misconduct by the Contractor, or its employees or agents.
 
The Company shall indemnify, defend and save and hold harmless the Contractor,
its officers, employees and agents, against any and all claims including, but
not limited to, suits, actions, damages, liability and court awards including
costs, expenses and attorneys fees incurred on account of injuries or damages
sustained by any person, persons or property caused in whole or in part by the
Company or its employees, subcontractors, agents or assigns, or as a result of
any neglect or misconduct by the Company, or its employees or agents.
 
B. INDEPENDENT CONTRACTOR. THE CONTRACTOR SHALL PERFORM ITS DUTIES HEREUNDER AS
AN INDEPENDENT CONTRACTOR AND NOT AS AN EMPLOYEE. CONTRACTOR SHALL PAY WHEN DUE
ALL REQUIRED EMPLOYMENT TAXES, FEDERAL OR STATE INCOME TAX, OR OTHER TAX ON ANY
MONIES PAID BY THE COMPANY PURSUANT TO THIS AGREEMENT. CONTRACTOR ACKNOWLEDGES
THAT THE CONTRACTOR AND ITS EMPLOYEES ARE NOT ENTITLED TO UNEMPLOYMENT INSURANCE
BENEFITS OR OTHER BENEFITS CUSTOMARILY PROVIDED BY COMPANY TO ITS EMPLOYEES.
CONTRACTOR SHALL HAVE NO AUTHORIZATION, EXPRESS OR IMPLIED, TO BIND THE COMPANY
TO ANY AGREEMENTS, LIABILITY, OR UNDERSTANDING, EXCEPT AS EXPRESSLY SET FORTH
HEREIN. CONTRACTOR SHALL PROVIDE AND KEEP IN FORCE AUTOMOBILE INSURANCE,
WORKERS' COMPENSATION (AND PROVIDE PROOF OF SUCH INSURANCE WHEN REQUESTED BY THE
COMPANY) AND UNEMPLOYMENT COMPENSATION INSURANCE IN THE AMOUNTS REQUIRED BY LAW,
AND SHALL BE SOLELY RESPONSIBLE FOR THE ACTS OF THE CONTRACTOR, ITS EMPLOYEES
AND AGENTS.
 

Page 4 of 5

--------------------------------------------------------------------------------

 

C. CONFIDENTIALITY. During the term of this Agreement, Contractor will be
utilizing confidential business information and trade secrets of Company, and
its subsidiaries, particularly BHEP, including financial information, forecasts,
operating and business strategies, and processes, all of a confidential nature,
that are Company's property and are used exclusively in the course of Company's
business. Contractor will not disclose to anyone, directly or indirectly, either
during the term of this Agreement or at any time thereafter, any confidential
information or trade secrets, or use them other than in the course of Services
provided to Company under this Agreement. All documents that Contractor
prepares, or any confidential information that might be given to Contractor in
the course of performing Services under this Agreement, are the exclusive
property of Company and must remain in or be returned to Company's possession
upon termination of this Agreement. Since Contractor will acquire or have access
to information that is of a highly confidential and secret nature, in the event
Contractor seeks to perform any services for any other person or firm engaged in
the same or similar business as that of Company during the term of this
Agreement, Contractor shall fully disclose the nature of the work and the
identity of the other party or business in advance of performing any such work.
 
D. GOVERNING LAW. This Agreement and the rights and duties of the parties
hereto, shall be construed and determined in accordance with the laws of the
State of South Dakota.
 
E. HEADINGS. Section headings used in this Agreement are for reference only and
shall not affect the construction of this Agreement.
F. ENTIRE AGREEMENT. This Agreement constitutes the entire understanding of the
parties and any prior or contemporaneous agreements, whether written or oral,
are superseded by this Agreement. A waiver, alteration, or modification of any
of the provisions of this Agreement will not be binding unless in writing and
signed by authorized representatives of the parties.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 3rd day
of May, 2010.
 
COMPANY:  
 
By /s/ David R. Emery
Name: David R. Emery
Title: Chairman, President and CEO
 
 
CONTRACTOR:
 
By /s/ John B. Vering
Name: John B. Vering
Title: Managing Director Lone Mountain Investments, Inc.
 

Page 5 of 5